Title: From Thomas Jefferson to Josef Ignacio de Viar and Josef de Jaudenes, 29 August 1793
From: Jefferson, Thomas
To: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de



Gentlemen
Philadelphia Aug. 29. 1793.

I have laid before the President of the US. the letter of the 27th. inst. which you did me the honor to write, and the printed paper it inclosed; and I am authorised to assure you that the President will use all the powers with which he is invested to prevent any enterprize of the kind proposed in that paper to the citizens of the US. and in general to prevent their concurrence in any hostilities by sea or by land against the subjects of Spain, or it’s territories.
The printed paper is accordingly forwarded to the Governor of Kentuckey, with instructions to pay strict attention to any endeavors which may be used among the citizens of that state to excite them to join in the enterprize therein proposed or any other, and to use all the means in his power to prevent it. I have the honor to be with great respect & esteem, Gentlemen Your most obedt. servt

Th: Jefferson

